Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/19/2022 has been entered.
Response to Amendment
Applicant’s arguments with respect to claims 1-12, 16-20, and 23 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 16, 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang et al. (US 2011/0043465).
Regarding claim 1, Huang (figure 7) discloses a liquid crystal display device, the display device comprising: 
two facing transparent substrates (110 and 150) designated respectively front substrate and rear substrate, the front substrate being same disposed on the observer side, the front and rear substrates being directly provided on the inner faces thereof with transparent structured electrodes (120 and 160; the printed layer 114 can also be disposed on an opposite surface 116 of the insulation substrate 110; see at least paragraph 0021) whereof the superposition defines shape pixels switchable between two optical states, the electrodes being connected to a voltage source via a control circuit (320), forming a cell closed by a sealing frame (see at least paragraph 0029) for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition; and 
a decorative pattern (114 or 330) in direct contact with the front substrate and/or the rear substrate.  
Regarding claim 2, Huang (figure 7) discloses wherein the decorative pattern (114 or 330; the printed layer 114 can also be disposed on an opposite surface 116 of the insulation substrate 110; see at least paragraph 0021) is disposed directly on an outer surface of the front or rear substrates.  
Regarding claim 3, Huang (figure 7) discloses wherein the decorative pattern (114 or 330) is disposed directly on the outer surface of the rear substrate.  
Regarding claim 4, Huang (figure 7) discloses wherein the decorative pattern is aligned with the structured electrodes.  
Regarding claim 5, Huang (figure 7) discloses wherein the decorative pattern is an image complementing the shape pixels defined by the electrodes.  
The limitation, “wherein the decorative pattern is an image complementing the shape pixels defined by the electrodes” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Khan discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 6, Huang (figure 7) discloses wherein the decorative pattern comprises at least one structured ink layer, photosensitive or not, at least one thin structured dielectric or structured metal layer, or a combination of said various layers, all of said decorative layers being supported directly by the front substrate or the rear substrate.  
Regarding claim 16, Huang (figure 7) discloses wherein the decorative pattern is in direct contact with the front substrate and another decorative pattern is in direct contact with the rear substrate and wherein the decorative pattern and the another decorative pattern complement one another by juxtaposition such as to form an overall decorative pattern.  
The limitation, “wherein the decorative pattern is in direct contact with the front substrate and with the rear substrate and wherein the decorative pattern is produced in at least two pattern portions complementing one another the juxtaposition of the two complementing pattern portions forming said decorative pattern” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Khan discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

19. (original) The timepiece and/or piece of jewellery according to claim 18, wherein the pattern is an image of a celestial body, the display device comprising a plurality of switchable shape pixels defined by the transparent structured electrodes and showing shape segments capable of representing an animated image of said celestial body.  
20. (original) The timepiece and/or piece of jewellery according to claim 19, wherein the celestial body is the moon and in that the plurality of switchable shape pixels defined by the transparent structured electrodes and show crescent-shaped segments representing the moon phases.  

  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2011/0043465) in view of Sonoda et al. (US 2004/0257496); further in view of Wright et al. (US 2007/0153162).
Regarding claim 7, Huang et al. discloses the limitation as shown in the rejection of claim 1 above.  Huang et al. does not disclose the polarizers.  
Sonoda et al. (figure 17) teaches wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Sonoda et al. in order to achieve a highly decorative display.  
Wright et al. teaches replacing the absorbing polarizer with a reflecting polarizer (see at least paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polarizer as taught by Wright et al. in order to achieve a display device having sufficiently high extinction ratio.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the decorative pattern between the rear substrate and the rear polarizer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 8, Huang et al. as modified by Sonoda et al. (figure 1) discloses wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Huang et al. as modified by Sonoda et al. discloses the claimed invention except for the reflective polarizer and wherein the decorative pattern is disposed between the front substrate and the front polarizer.  Wright et al. teaches replacing the absorbing polarizer with a reflecting polarizer (see at least paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polarizer as taught by Wright et al. in order to achieve a display device having sufficiently high extinction ratio.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the decorative pattern between the front substrate and the front polarizer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Sonoda et al.; further in view of Burns et al. (US 2005/0030836).
Regarding claim 10, Huang et al. discloses the limitation as shown in the rejection of claim 1 above.  Huang et al. does not disclose the polarizers.  
Sonoda et al. (figure 17) teaches w herein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Sonoda et al. in order to achieve a highly decorative display.  
Huang et al. as modified by Sonoda et al. discloses the claimed invention except for the liquid crystal composition comprises a dichroic colorant and wherein the decorative pattern is disposed between the front substrate and the front polarizer.  Burns et al. (in at least paragraph 0026) teaches the liquid crystal composition comprises a dichroic colorant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid crystal display as taught by Burns et al. in order to achieve a new watch having an attractive mirror dial plate with color feature.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the decorative pattern between the front substrate and the front polarizer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 11, Huang et al.as modified by Sonoda et al. (figure 1) discloses wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Huang et al. as modified by Sonoda et al. discloses the claimed invention except for the liquid crystal composition comprises a dichroic colorant and wherein the decorative pattern is disposed between the rear substrate and the rear polarizer.  Burns et al. (in at least paragraph 0026) teaches the liquid crystal composition comprises a dichroic colorant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid crystal display as taught by Burns et al. in order to achieve a new watch having an attractive mirror dial plate with color feature.  In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the decorative pattern between the rear substrate and the rear polarizer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Huang et al.in view of Sonoda et al.; further in view of Wright et al. (US 2007/0153162) and Burns et al. (US 2005/0030836).
Regarding claim 7, Huang et al.as modified by Sonoda et al. (figure 1) discloses wherein the front substrate is associated with a transmissive and absorbing front polarizer (19) and wherein the rear substrate is associated with a reflector (32).  Huang et al.as modified by Sonoda et al. discloses the claimed invention except for the liquid crystal composition comprises a dichroic colorant, the reflective polarizer and wherein the decorative pattern is disposed between the rear polarizer and the rear substrate.  
Wright et al. teaches replacing the absorbing polarizer with a reflecting polarizer (see at least paragraph 0023).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the polarizer as taught by Wright et al. in order to achieve a display device having sufficiently high extinction ratio.  
Burns et al. (in at least paragraph 0026) teaches the liquid crystal composition comprises a dichroic colorant. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the liquid crystal display as taught by Burns et al. in order to achieve a new watch having an attractive mirror dial plate with color feature.  
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the decorative pattern between the rear substrate and the rear polarizer, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. in view of Galison (US 5,2445,590).
Regarding claim 17, Huang (figure 7) discloses a display device comprising: 
two facing transparent substrates (110 and 150) designated respectively front substrate and rear substrate, the front substrate being same disposed on the observer side, the front and rear substrates being directly provided on the inner faces thereof with transparent structured electrodes (120 and 160; the printed layer 114 can also be disposed on an opposite surface 116 of the insulation substrate 110; see at least paragraph 0021) whereof the superposition defines shape pixels switchable between two optical states, the electrodes being connected to a voltage source via a control circuit (320), forming a cell closed by a sealing frame (see at least paragraph 0029) for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition; and 
a decorative pattern (114 or 330) in direct contact with the front substrate and/or the rear substrate.  
Huang et al. discloses the limitations as shown in the rejection of claim 17 above.  However, Huang et al. is silent regarding a dial assembly for a timepiece comprising a dial.  Galison (figures 1-2) teaches a dial assembly for a timepiece comprising a dial.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Galison in order to achieve a new and unique moon phase display so as to minimize cost and additional expense.  Consequently, an increase in profitability would be achieved. 
Regarding claim 18, Huang (figure 7) discloses a display device comprising: 
two facing transparent substrates (110 and 150) designated respectively front substrate and rear substrate, the front substrate being same disposed on the observer side, the front and rear substrates being directly provided on the inner faces thereof with transparent structured electrodes (120 and 160; the printed layer 114 can also be disposed on an opposite surface 116 of the insulation substrate 110; see at least paragraph 0021) whereof the superposition defines shape pixels switchable between two optical states, the electrodes being connected to a voltage source via a control circuit (320), forming a cell closed by a sealing frame (see at least paragraph 0029) for receiving in the spaced delimited by the substrates and the sealing frame a liquid crystal composition; and 
a decorative pattern (114 or 330) in direct contact with the front substrate and/or the rear substrate.  
Huang et al. discloses the limitations as shown in the rejection of claim 18 above.  However, Huang et al. is silent regarding a timepiece and/or piece of jewellery.  Galison (figures 1-2) teaches a timepiece and/or piece of jewellery.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Galison in order to achieve a new and unique moon phase display so as to minimize cost and additional expense.  Consequently, an increase in profitability would be achieved. 
Regarding claim 19, Huang et al. discloses the limitations as shown in the rejection of claim 18 above.  However, Huang et al. is silent regarding wherein the pattern is an image of a celestial body, the display device comprising a plurality of switchable shape pixels defined by the transparent structured electrodes and showing shape segments capable of representing an animated image of said celestial body.  Galison (figures 1-2) teaches an improved watch or clock face in which the changing moon phase is displayed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the liquid crystal display as taught by Galison in order to achieve a new and unique moon phase display so as to minimize cost and additional expense.  Consequently, an increase in profitability would be achieved. 
Therefore, Huang et al. as modified by Galison teaches wherein the pattern is an image of a celestial body, the display device comprising a plurality of switchable shape pixels defined by the transparent structured electrodes and showing shape segments capable of representing an animated image of said celestial body.
The limitation, “wherein the pattern is an image of a celestial body, the display device comprising a plurality of switchable shape pixels defined by the transparent structured electrodes and showing shape segments capable of representing an animated image of said celestial body” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Khan discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Regarding claim 20, Huang et al. as modified by Sonoda et al. discloses wherein the celestial body is the moon and in that the plurality of switchable shape pixels defined by the transparent structured electrodes and show crescent-shaped segments representing the moon phases.
The limitation, “wherein the celestial body is the moon and in that the plurality of switchable shape pixels defined by the transparent structured electrodes and show crescent-shaped segments representing the moon phases” is functional in nature.  Such a functional limitation is only given patentable weight insofar as it imparts a structural limitation. Here, Khan discloses the structural limitations required to perform the function as claimed.  It is further noted that apparatus claims must be structurally distinguishable from the prior art and that the manner of operating the device does not differentiate the apparatus claim from the prior art (see e.g. MPEP 2114). In other words, the prior art need not perform the function, but must merely be capable of doing so. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN NGUYEN whose telephone number is (571)270-1428.  The examiner can normally be reached on Monday - Thursday, 8:00 AM -6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LAUREN NGUYEN/Primary Examiner, Art Unit 2871